Citation Nr: 1518880	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's attorney filed a timely notice of disagreement with an October 2010 rating decision that denied entitlement to service connection for hypertension.  In response to the notice of disagreement, the Veteran was provided a statement of the case in October 2011.  In the cover letter sent with the statement of the case, the Veteran was informed of the requirement that he submit a timely substantive appeal in response to the statement of the case to perfect his appeal.  Neither the Veteran nor his representative submitted a substantive appeal in response to the statement of the case.  In addition, the issue has not been certified for appellate consideration.  Therefore, it is not properly before the Board at this time.

The issues on appeal were remanded by the Board in March 2012 for additional development. 

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

In his August 2008 substantive appeal, the Veteran requested a hearing before the Board at the local RO.  To date, the hearing has not been scheduled and there is no indication in the record that the Veteran has withdrawn his hearing request.

Since Board hearings at the RO are scheduled by the RO, the case is REMANDED to the RO for the following action:

                         Schedule the Veteran for a Board hearing at the RO in     
                         accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




